            Case 1:21-cv-00251 Document 1 Filed 06/11/21 Page 1 of 2




Richard Eppink
AMERICAN CIVIL LIBERTIES UNION
OF IDAHO FOUNDATION
Idaho State Bar no. 7503
reppink@acluidaho.org
P.O. Box 1897
Boise, Idaho 83701
(208) 344-9750, ext. 1202

Attorney for the Plaintiff


                       UNITED STATES DISTRICT COURT
                            DISTRICT OF IDAHO

 JAX PEREZ,                                    Case no. 1:21-cv-00251

       Plaintiff,

 v.                                            NOTICE RE: ECF ERROR

 CITY OF BOISE, and KEVIN BOOE,
 SARAH       KELLEY-CHASE,     and
 SARAH MARTIN, in their individual
 capacities, and JANE/JOHN DOEs 1–
 6, whose true names are unknown, in
 their individual capacities,

       Defendants.


      Plaintiff’s counsel attempted to file the Complaint, Civil Cover Sheet, and

summonses (filed with this notice) today, June 11, 2021, by ECF. After loading the

PDFs for filing and paying the filing fee, counsel repeatedly got the following error

message:




NOTICE OF ECF ERROR – Page 1
           Case 1:21-cv-00251 Document 1 Filed 06/11/21 Page 2 of 2




Counsel attempted to proceed past this error message multiple times, and

attempted the filing twice from two different browsers (paying the filing fee twice).

Counsel was therefore unable to file the Complaint using the “Complaint” event on

ECF. Until counsel can resolve the ECF system error, plaintiff files the Complaint,

Civil Cover Sheet, and summonses as attachments to this notice.

      DATED this 11th day of June, 2021.

                                        Respectfully submitted,

                                        AMERICAN CIVIL LIBERTIES UNION
                                        OF IDAHO FOUNDATION


                                        /s/ Richard Eppink
                                        Richard Eppink
                                        Attorney for the Plaintiff




NOTICE OF ECF ERROR – Page 2
